internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-113871-99 cc dom it a b5 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer x y z date date a b c d city p city q city r city s dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem issue whether the exchange of federal communications commission fcc radio broadcast station licenses radio licenses for an fcc television broadcast station tam-113871-99 license television license is a like_kind exchange subject_to the nonrecognition rules under sec_1031 of the internal_revenue_code conclusion the exchange of fcc radio licenses for an fcc television license is a like_kind exchange under sec_1031 facts taxpayer is the parent company of an affiliated_group that files a consolidated_return on a week taxable_year x a subsidiary that was a member of taxpayer’s consolidated_group entered into an asset exchange_agreement on date with y y was subsequently acquired by a consolidated_group with z as the parent company pursuant to the agreement on date x transferred to y radio station a in city p radio station b in city q and radio station c in city r and acquired from y television station d in city s taxpayer reported for financial reporting purposes that the television station acquired in the exchange had a fair_market_value of dollar_figureh while the radio stations surrendered in the exchange had a basis of dollar_figurei taxpayer therefore reported a pre-tax non-cash non-operating gain of dollar_figurej for financial reporting purposes the fcc licenses represented the largest portion of the exchange with the fcc radio licenses valued at dollar_figurek and the fcc television license valued at dollar_figurel for federal_income_tax purposes taxpayer treated the exchange of fcc radio licenses for the fcc television license as an exchange of like_kind property under sec_1031 taxpayer on its consolidated_return reported a gain of approximately dollar_figurem on the exchange the difference between the reported values of the fcc radio licenses surrendered in the exchange and the fcc television license received in the exchange as part of the asset exchange_agreement x transferred tangible_property to y and received tangible_property from y the bulk of such property was radio and television broadcasting equipment that was in the same product_class as set forth in the standard industrial classification sic manual that product_class is sic code number which is entitled radio and television broadcasting and communications equipment certain other equipment transferred by x and y pursuant to the asset exchange_agreement including towers used to hold radio and television broadcast equipment was in the same product_class as set forth in the sic manual for federal_income_tax purposes taxpayer treated the exchange of this tangible the questions of valuation and or allocation of value of the fcc licenses are not at issue in this technical_advice request tam-113871-99 property as qualifying under sec_1031 the communications act of the communications act grants the fcc the power to license radio stations u s c sec_303 supp under this grant of authority the fcc licenses both radio and television broadcasting fcc regulations define radio station as a separate transmitter or group of transmitters under simultaneous common_control including the necessary equipment required for carrying on a radio communications service c f_r big_number fcc regulations define radio communication to mean t elecommunication by means of radio waves which applies to both radio and television broadcasting c f_r sec_2_1 thus both radio and television are transmitted over the electromagnetic spectrum by radio transmitting equipment the communications act further grants the fcc the power to assign frequencies for each individual station and determine the power which each station shall use and the time during which it may operate u s c sec_303 supp the usable radio frequencies of the electromagnetic spectrum range from about big_number hertz to gigahertz radio broadcasts can be transmitted over frequencies as low a sec_30 - kilohertz low frequency to - big_number megahertz ultra high frequency uhf television broadcasts can be transmitted over frequencies as low a sec_30 - megahertz very high frequency vhf to - big_number megahertz uhf there are vhf channels and uhf channels the bandwidth of a radio frequency dictates the amount of information that the frequency can carry due to the complexity of a television signal a much larger bandwidth is needed in comparison to an audio only signal in the united_states a television channel occupies a width of six megacycles in the radio spectrum this is times as wide as the channel used by each standard sound broadcasting station the rights conferred upon holders of fcc licenses both radio and television are described in the fcc licenses themselves each of the licenses submitted by taxpayer expressly states that the licensee is hereby authorized to use and operate the radio transmitting apparatus herein described more specifically each of the fcc licenses confers a right to use the radio transmitting apparatus to broadcast on a designated channel and frequency range at designated hours of operation at designated geographic locations at a maximum effective radiated power and using antenna with certain antenna system specifications sec_301 of the communication act confirms that the licenses themselves confer the rights held by licensees sec_301 provides the treatment of the exchange of tangible_personal_property is not at issue in this technical_advice request tam-113871-99 it is the purpose of this chapter among other things to maintain control of the united_states over all the channels of radio transmission and to provide for_the_use_of such channels but not the ownership thereof by persons for limited periods of time under licenses granted by federal authority and no such licenses shall be construed to create any right beyond the terms conditions and periods of the license u s c sec_301 supp emphasis added the fcc licenses both radio and television licenses submitted by taxpayer reflect the mandate of sec_301 in the following language this license shall not vest in the licensee any right to operate the station nor any right in the use of the frequency designated in the license beyond the term hereof nor in any other manner than authorized herein thus the fcc licenses themselves contain the rights to use radio transmitting apparatus to broadcast programming whether radio or television over a portion of the electromagnetic spectrum at a certain power in a designated geographic area law and analysis sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment see also sec_1_1031_a_-1 of the income_tax regulations sec_1_1031_a_-1 provides that like_kind refers to the nature or character of the property and not to its grade or quality one kind or class of property may not under sec_1031 be exchanged for property of a different kind or class see also sec_1_1031_a_-2 sec_1_1031_a_-2 provides that personal properties of a like_class are considered to be of a like_kind for purposes of sec_1031 in addition an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of a like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class under sec_1 b depreciable tangible personal properties are of a like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 property within a product_class consists of depreciable tangible_personal_property that is listed in the standard industrial classification sic manual tam-113871-99 sec_1_1031_a_-2 provides generally that an exchange of intangible personal_property or non-depreciable personal_property qualifies for nonrecognition_of_gain_or_loss under sec_1031 only if the exchanged properties are of a like_kind no like classes are provided for these properties whether intangible personal_property is of a like_kind to other intangible personal_property generally depends on the nature or character of the rights involved eg a patent or a copyright and also on the nature or character of the underlying property to which the intangible personal_property relates for example an exchange of a copyright on a novel for a copyright on a different novel is a like_kind exchange but an exchange of a copyright on a novel for a copyright on a song is not a like_kind exchange sec_1_1031_a_-2 in the instant case the fcc radio licenses and the fcc television license are intangible personal_property thus the determination of whether they are like_kind depends on the nature or character of the rights involved and the nature or character of the underlying property to which the intangible personal_property relates the nature or character of the rights involved the fcc licenses at issue in this exchange are labeled either television broadcast station license am broadcast station license or fm broadcast station license taxpayer argues that despite the labels the rights granted in each license are virtually identical and that any differences are merely differences in grade or quality the example in the regulations regarding intangible_property states that a copyright on a novel is like_kind to a copyright on a different novel see sec_1 a - c in this example the determination that the copyrights are like_kind is based in part on a comparison of the nature and character of the rights involved the copyrights in the case of a copyright federal_law gives the holder of the copyright certain rights regarding the copyrighted material thus as to the first inquiry the nature or character of the rights involved one copyright generally will be like_kind to another in the instant case the determination of whether the fcc radio licenses are like_kind with the fcc television license depends in part on the nature or character of the rights involved the licenses we think the nature or character of the rights involved should be determined by looking to the substance of the specific rights granted in the fcc licenses and not merely the labels these rights are granted by the federal government which on behalf of the public manages and controls the use of the electromagnetic spectrum the government delegates authority to the fcc to issue licenses to radio and television stations to use the electromagnetic spectrum for broadcasting purposes an fcc license whether for television or for radio enables the licensee to broadcast programming to the public free of charge over the electromagnetic spectrum for the duration of the license one fcc license will differ from another regarding the specific terms and conditions of operation however despite these differences the rights tam-113871-99 conferred on an fcc licensee are basically the same an examination of the fcc licenses at issue reveals that each of the fcc licenses confers a right to use the referenced radio transmitting apparatus to broadcast on a designated channel and frequency range at designated hours of operation at designated geographic locations at a maximum effective radiated power and using antenna with certain antenna system specifications this right is specifically enumerated in each fcc license regardless of whether the license relates to a television station an fm radio station or an am radio station other than the different labels the only differences between the various fcc licenses are the specific operating parameters such as frequency operating hours power and antenna information and geographic location these differences do not change the nature or character of the rights granted in the licenses but are merely differences in grade or quality the nature or character of the underlying property sec_1031 also requires a comparison of the nature or character of the underlying property to which the intangible personal_property relates the example in the regulations states that a copyright on a novel is not like_kind to a copyright on a song see sec_1_1031_a_-2 in that example the underlying properties to which the copyrights relate are the novel and the song since these are the properties protected by the copyrights it is the fact that a novel and a song are not like_kind that causes these two intangible properties to be not like_kind in the instant case it is not as clear what property constitutes the underlying property to which the fcc licenses relate the agent contends that the exchange of the fcc licenses involves an exchange of a bundle of rights represented by the entire array of underlying tangible and intangible properties which themselves must be examined on a case by case basis thus in the agent’s view the property underlying the fcc license is all of the station’s radio or television property this property would include items such as programming content advertising contracts market growth underdeveloped cable television markets talent contracts population base favorable franchise fees favorable systems performance etc the agent provides a detailed comparison of the various characteristics and assets of a radio station and a television station and concludes that these characteristics and assets are very different for example unlike the television business where network affiliation is critical most radio programming originates locally and network affiliation has little effect on a radio station’s competitive position taxpayer on the other hand argues that the underlying property to which the licenses relate is the tangible_personal_property referred to in the licenses ie the radio transmitting apparatus consisting of transmitters towers and antenna taxpayer asserts that this equipment is like_kind because it is described in the same product tam-113871-99 class as in the sic manual taxpayer argues that the broadcasting equipment is the appropriate property to be examined for purposes of applying this prong of the like_kind test for intangible_property because this equipment is specifically referred to in the licenses themselves and thus relates to the essence of the licenses we must reject the agent’s argument as contrary to the approach generally taken in the regulations and revenue rulings which require that in determining whether an exchange of businesses qualifies as a like_kind exchange the underlying assets must be analyzed see sec_1_1031_j_-1 requiring the use of exchange groups as an exception to the general_rule that sec_1031 requires a property-by-property comparison see also revrul_89_121 1989_2_cb_203 the determination of whether sec_1031 applies to an exchange of the assets of one television station for another requires an analysis of the underlying assets exchanged revrul_72_151 1972_1_cb_225 when an exchange involves multiple assets the fact that the assets in the aggregate comprise a business does not cause the exchange to be treated as a disposition of a single property for purposes of sec_1031 it is no more appropriate to look to the entirety of the assets comprising the radio or television station to determine what is the nature or character of the underlying property of an fcc license on the grounds that the license is necessary to operate the television or radio station or is the single most valuable asset owned by the station than it is to view the exchange of a radio or television station as the disposition of a single asset simply because those assets comprise a business or integrated economic investment see revrul_89_121 a copyright for a novel would expressly reference the underlying novel and a copyright for a song would expressly reference the underlying song thus we agree with taxpayer’s argument that the appropriate manner of identifying the underlying property is to look to the licenses themselves however we disagree that the radio transmitting apparatus described in the licenses should be considered the underlying property although the licenses specifically authorize taxpayer to use and operate the radio transmitting apparatus herein described we think the license principally relates to the use of the radio transmitting apparatus rather than the apparatus itself an fcc license does not authorize the licensee to own or possess radio transmitting apparatus the licensee would not need an fcc license for the apparatus unless it wanted to use that apparatus to broadcast over the electromagnetic spectrum the fcc has the specific power to assign frequencies for each individual station and determine the power which each station shall use and the time during which it may operate u s c sec_303 supp an fcc license reflects the fcc’s decision to specifically product_class which is entitled radio and television broadcasting and communications equipment lists transmitting apparatus radio and televison and antennas transmitting and communications the towers used to hold the broadcast equipment are listed under transmission prefabricated metal in product_class entitled fabricated structural metal tam-113871-99 assign a specific frequency of the electromagnetic spectrum to a particular licensee in a given broadcast area thus although an fcc license clearly regulates the manner in which the licensee may use its radio transmitting equipment we think that the assigned frequency of the electromagnetic spectrum referred to in each license is the underlying property to which the license relates having identified the property underlying an fcc license as the assigned broadcast frequency of the electromagnetic spectrum we must determine whether the differences between a frequency assigned for television broadcasts and a frequency assigned for radio broadcasts are differences in nature or character or are merely differences in grade or quality several courts have spoken to the meaning of the like_kind standard according to the court_of_appeals for the fifth circuit the distinction intended and made by the statute is the broad one between classes and characters of property for instance between real and personal_property 122_f2d_181 5th cir aff’g 42_bta_490 the tax_court has stated that t he comparison should be directed to ascertaining whether the taxpayer in making the exchange has used his property to acquire a new kind of asset or has merely exchanged it for an asset of like nature or character 71_tc_54 acq c b published service positions particularly in the area of tangible_personal_property have been more restrictive in interpreting the like_kind standard for example compare revrul_79_143 1979_1_cb_264 u s dollar_figure gold coins which are numismatic-type coins are not like_kind to south african krugerrand gold coins which are bullion-type coins with revrul_76_214 1976_1_cb_218 mexican 50-peso gold coins and austrian 100-corona gold coins both of which are official government restrikes and noncurrency bullion-type coins are like_kind see also 680_f2d_85 9th cir aff’g 107_tc_107 tax_court did not err in refusing to apply the lenient treatment of real_estate exchanges to an exchange of personal_property involving u s double eagle dollar_figure gold coins and swiss francs see generally sec_1_1031_a_-2 and b establishing additional rules for determining the like_kind status of tangible depreciable_personal_property these authorities indicate that functional differences between seemingly similar properties can be relevant in determining whether two properties are like_kind similar concerns led congress to clarify the like_kind standard by enacting sec_1031 which provides that livestock of different sexes are not like_kind see s rep no 91st cong 1st sess 1969_3_cb_423 in typical cattle operation male calves are castrated and sold for beef whereas female calves are used for breeding in comparing the nature or character of the frequency referred to in each fcc license it is clear that there are differences between a radio frequency and a television tam-113871-99 frequency as noted above radio and television broadcasts are assigned to different frequency bands of the usable radio frequency spectrum television broadcasts require a considerably larger bandwidth than audio only radio broadcasts moreover a licensee would be in violation of its license if it used a television frequency to broadcast radio transmissions and vice versa however even the narrowest interpretation of the like_kind standard does not require that one property be identical to another or that they be completely interchangeable thus we find that the differences in the assigned frequencies are not differences in nature or character but are merely differences in grade or quality accordingly taxpayer’s exchange of fcc radio licenses for an fcc television license qualifies as a like_kind exchange under sec_1031 caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
